DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
This communication is in response to the Request for Continued Examination, Amendments, and Remarks filed on the 14th day of June, 2022. Currently claims 1-26 are allowed.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14th day of June, 2022 has been entered. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 14th day of June, 2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of the reasons for allowance:
Regarding the subject matter eligibility, Examiner notes that the rejection under 35 USC 101 was withdrawn in view of the provided PTO Examples, the 2019 PEG Review, the 2019 October Update, and recent internal guidance on subject matter eligibility, in combination with the submitted amendments, on the 7th day of April, 2022. 
Regarding the prior art, the instant application is distinguishable from the prior art. The claimed invention is directed to a transaction-enabling system comprising a smart contract wrapper comprising an aggregate stack of IP including at least one executable instruction set that is executable by a device, the at least one executable instruction set comprising firmware for the device; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP; determine an IP licensing value corresponding to the IP description value by a valuation algorithm using an indicia of the added IP asset, wherein the valuation algorithm being improved by machine learning; add the IP licensing value to the plurality of IP licensing terms, facilitate a transaction relating to a licensing of the plurality of IP assets; provide a tokenized instruction set that tokenizes the at least one executable instruction set in response to the transaction; and update, in response to providing the tokenized instruction set, the distributed ledger with a data block containing proof of access to the at least one executable instruction set comprising the firmware for the device which is distinguishable of the closest prior art. The closest prior art consists of:
1. U.S. Patent Application No. 20170193619 to Rollins et al. - which discusses a method and system for managing intellectual property using smart contracts and blockchain technologies where the information managed includes intellectual property licensing terms corresponding to a plurality of intellectual property assets, wherein the plurality of intellectual property assets comprise a plurality/group/aggregate stack of intellectual property (see at least Rollins: (7, 14-15, 61-65, 83, 86-91, 97-99, and 111-121); Profiles (see at least Rollins: J 39-43, 52, 66-68, 104-107, 113, and 122) but fails to teach interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP; determine an IP licensing value corresponding to the IP description value by a valuation algorithm using an indicia of the added IP asset, wherein the valuation algorithm being improved by machine learning; add the IP licensing value to the plurality of IP licensing terms, facilitate a transaction relating to a licensing of the plurality of IP assets; provide a tokenized instruction set that tokenizes the at least one executable instruction set in response to the transaction; and update, in response to providing the tokenized instruction set, the distributed ledger with a data block containing proof of access to the at least one executable instruction set comprising the firmware for the device.
2. WIPO Publication No. WO2018165155 to Mattingly - which discuses a method and system for providing transactions to be made related to licenses of instructions to fabricate an item using a 3D printer where the transaction data is stored within a verifiable distributed ledger (see at least Mattingly: Abstract, 16-18, 27-29, 34-35, 37-38, 44-45, 49-53, 56, and 61) but fails to teach interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP; determine an IP licensing value corresponding to the IP description value by a valuation algorithm using an indicia of the added IP asset, wherein the valuation algorithm being improved by machine learning; add the IP licensing value to the plurality of IP licensing terms, facilitate a transaction relating to a licensing of the plurality of IP assets; provide a tokenized instruction set that tokenizes the at least one executable instruction set in response to the transaction; and update, in response to providing the tokenized instruction set, the distributed ledger with a data block containing proof of access to the at least one executable instruction set comprising the firmware for the device.
3. NPL Blockchain will usher in the era of decentralized computing to Bruce Pon - which discusses a decentralized computing to enable applications across multiple industry verticals but fails to teach interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP; determine an IP licensing value corresponding to the IP description value by a valuation algorithm using an indicia of the added IP asset, wherein the valuation algorithm being improved by machine learning; add the IP licensing value to the plurality of IP licensing terms, facilitate a transaction relating to a licensing of the plurality of IP assets; provide a tokenized instruction set that tokenizes the at least one executable instruction set in response to the transaction; and update, in response to providing the tokenized instruction set, the distributed ledger with a data block containing proof of access to the at least one executable instruction set comprising the firmware for the device.
Examiner notes that the claimed invention is directed to a transaction-enabling system comprising a smart contract wrapper comprising an aggregate stack of IP including at least one executable instruction set that is executable by a device, the at least one executable instruction set comprising firmware for the device; interpret an IP description value and an IP addition request; in response to the IP addition request and the IP description value, add an IP asset to the aggregate stack of IP; determine an IP licensing value corresponding to the IP description value by a valuation algorithm using an indicia of the added IP asset, wherein the valuation algorithm being improved by machine learning; add the IP licensing value to the plurality of IP licensing terms, facilitate a transaction relating to a licensing of the plurality of IP assets; provide a tokenized instruction set that tokenizes the at least one executable instruction set in response to the transaction; and update, in response to providing the tokenized instruction set, the distributed ledger with a data block containing proof of access to the at least one executable instruction set comprising the firmware for the device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C YOUNG whose telephone number is (571)272-1882. The examiner can normally be reached M-F: 7:00 p.m.- 3:00 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Young/            Examiner, Art Unit 3689